Citation Nr: 1108553	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  03-04 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a respiratory disorder other than reactive airways dysfunction syndrome and irritant induced asthma, to include sleep apnea and restrictive lung disease.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to December 1983.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating action of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama.  The case was subsequently transferred to the RO in Atlanta, Georgia.

In October 2003, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with his VA claims folder.  In March 2005, the Board remanded this matter to the RO to assist the Veteran in obtaining additional evidence and to provide a VA examination.

In an August 2006 decision, the Board denied entitlement to service connection for a respiratory disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2008, the Veteran and the VA Office of General Counsel filed a joint motion, requesting that the Court vacate the Board's August 2006 decision as to the issue of entitlement to service connection for a respiratory disorder, and remand that issue to the Board.  By Order dated in April 2008, the Court granted the parties' joint motion.

The Board again remanded this matter to the RO in August 2008.  Subsequently, the case was returned to the Board, and the Board requested a Veterans Health Administration (VHA) expert medical opinion in January 2010.

In July 2010, the Board issued a decision granting service connection for reactive airways dysfunction syndrome and irritant induced asthma.  The RO then issued a rating decision in August 2010 assigning an initial 30 percent rating effective from October 12, 2005.  The Veteran has not filed a notice of disagreement disagreeing with either the disability rating or the effective date assigned.  Therefore, the matter is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In July 2010, the Board remanded the remaining issues on appeal to the RO for further development and adjudication.  


FINDING OF FACT

The most probative evidence of record demonstrates that the current obstructive sleep apnea and restrictive lung disease first manifested after active service and are not etiologically related to any in-service injury or disease or a service-connected disability. 


CONCLUSION OF LAW

Sleep apnea and restrictive lung disease were not incurred in or aggravated by active service, and are not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent notice letters in August 2005 and November 2008 that fully addressed all notice elements.  The letters provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letters informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  The Board acknowledges that a complete notice letter was not issued prior to the adverse determination on appeal.  However, the claim was readjudicated in an October 2010 supplemental statement of the case (SSOC), which was after fully compliant notice was provided.  Accordingly, any timing deficiency has been appropriately cured, and no further development is required with respect to the duty to notify.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at an October 2003 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  VA treatment records from the Atlanta VA medical facilities and the VA healthcare system in Alabama are associated with the claims file.  

The Veteran wrote in a September 2009 statement indicating that there are pertinent VA treatment records missing from his claims file.  The Board finds no basis to suggest that there is any outstanding evidence with respect to the Veteran's claim.  The record shows that VA treatment records from the Atlanta VA medical facility dated from 1992 to 2002 are associated with the claims file.  In April 2005, the RO searched for the Veteran's VA treatment records dated from 1983 to 1992 from the VA healthcare system in Tuskegee.  All available records were associated with the claims file in May 2005.  The RO also searched for VA treatment records from the VA medical facilities in Montgomery, Alabama, dated from 1983 to 1992 and all available records are associated with the claims folder.   

Also, the Veteran was afforded numerous VA examinations, and the Board obtained a VHA opinion in March 2010.  The Board finds that the March 2010 VHA opinion is adequate to decide the claim because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it describes the claimed respiratory disorder in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board accordingly finds no reason to remand for further examination.    

The Board acknowledges the Veteran's December 2009 "Formal Objection" to and motion to strike the VHA opinion.  The Veteran did not identify, and the Board finds no legal authority for a motion to strike a VHA medical opinion.  To the contrary, the Board is obligated to review all evidence of record.  See 38 U.S.C.A. § 7104(a).  Moreover, the Board determined that a VHA expert medical opinion was necessary, because the record was not otherwise sufficient to allow the Board to make a fully informed decision.  Under such circumstances, the Board may seek an expert medical opinion even if a veteran has presented favorable, uncontroverted medical evidence.  See 38 C.F.R. § 20.901(a); Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009) (citing Austin v. Brown, 6 Vet. App. 547, 553 (1994)).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board also finds that there was substantial compliance with the Board's July 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Dyment v. West, 13 Vet. App. 141 (1999). 

Here, the Board directed the RO to issue an SSOC readjudicating the remanded claim.  Upon remand, this was accomplished by an October 2010 SSOC.  For this reason, the Board finds that there was substantial compliance with the Board's July 2010 remand directives.  Therefore, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 



II.  Analysis

The Veteran contends that service connection is warranted for a respiratory disorder other than reactive airways dysfunction syndrome and irritant induced asthma, to include sleep apnea and restrictive lung disease.  

As indicated, the Board previously granted service connection for a respiratory manifested by reactive airways dysfunction syndrome and irritant induced asthma.  Hence, the scope of present claim does not include those disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-88 (2009).  The Board will discuss the Veteran's reactive airways dysfunction syndrome and irritant induced asthma in the discussion only to the extent necessary in order to maintain clarity.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Also, certain chronic diseases may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Here, the Veteran contends that his claimed sleep apnea and restrictive lung disease had its onset during service.  In the alternative, he contends that the disorders are etiologically related to chemical exposures during service.  

The Board finds that the weight of the evidence is against the claims.  

His service treatment records show that he had treatment on numerous occasions for respiratory complaints, such as cough.  Moreover, an undated Occupational Health Survey establishes that the Veteran worked with OTTO fuel, including hydraulic fluid petroleum base.  Yet, at his November 1983 discharge examination, a chest X-ray was within normal limits and clinical evaluation of the lungs and chest was "normal.

In support of his present claim, the Veteran wrote in November 2010 that his bunk mates during service complained that he snored very loudly.  He also wrote that they had to bang on his bunk to wake him up.  The Board finds that this statement has limited probative value.  The Veteran is reporting second hand knowledge.  He is reporting what he was told, not an event that he witnessed or observed firsthand.  Also, the Veteran is reporting what had occurred when he was asleep, so he would have been unable to observe this event.  The Veteran did not submit any lay statements from his bunkmates in which the bunkmates reported firsthand what they had witnessed or experienced.  Thus, the Veteran's statements as to his snoring in service have little probative value.    

Moreover, the service treatment records contain no indication of sleep apnea.  The Board points out that the Veteran complained of other respiratory symptoms on numerous occasions.  Yet, he did not complain of symptoms characteristic of sleep apnea.  This tends to indicate that he did not experience such symptoms during service.  

For these reasons, the Veteran's current assertions that his sleep apnea began during service is contradicted by his own statements and the contemporaneous service records.  Therefore, his current assertions have limited credibility and probative weight, and, as such, are not sufficient alone to establish onset during service.  See Dalton, 21 Vet. App. at 36; Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

He next contends that he had symptoms of sleep apnea and restrictive lung disease continuously after service.  For instance, he wrote in a March 2004 statement that sleep apnea was diagnosed at VA in 1996 only "[a]fter years of complaining."  Similarly, he wrote in a June 2009 statement that he went to VA "on several occasions between 1985 and 1989" with complaints of breathing difficulties and sleep problems, but that no tests were performed.  

The Board finds here again that the contemporaneous evidence contradicts the Veteran's assertions.  The evidence includes VA outpatient treatment records from the late 1980s, but they show that he did not complain of breathing difficulties or sleep problems, as he now indicates.  Even more significant, the Veteran presented at a VA emergency room in January 1996 with complaints of shortness of breath at night and snoring.  The assessment was probable sleep apnea.  A chest X-ray was performed, and it showed slightly prominent extrapleural costal fat in profile bilaterally, simulating pleural plaque.  Shortly thereafter, in February 1996, he underwent follow-up at VA.  At that time, he specifically complained of shortness of breath beginning 3 to 5 months prior.  An April 1996  sleep study confirmed sleep apnea.  

The Board finds that the Veteran's statements made during treatment in 1996 are more credible than his current assertions.  They were made for treatment purposes without any indication of a competing interest in financial gain.  Because they are more credible, his 1996 statements carry more probative weight.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Importantly in this regard, his current assertions are contradicted by the February 1996 treatment record showing that he complained of symptoms beginning only 3 to 5 months prior, which weighs against a finding of continuous symptoms after service separation.  

The Veteran's statements, such as in June 2009, appear to be alleging impropriety on the part of the VA medical staff in not recording or performing tests related to his claimed respiratory complaints.  The Board finds significant, however, that the VA outpatient treatment records thoroughly document the Veteran's non-respiratory complaints, and they show that numerous tests were performed related to those complaints. The Board may presume that the VA medical staff competently discharged their duties.  See Rizzo v. Shinseki,  580 F.3d 1288, 1292 (Fed. Cir 2009) (confirming that the presumption of regularity does not only apply to procedural matters, but also applies to the competency of medical professionals).  Therefore, the Board may presume that if the Veteran had complained of respiratory symptoms, his complaints would be documented in the treatment records.  His own assertions are not sufficient to overcome the presumption of regularity.  See, e.g., Kyhn v. Shinseki, 2011 WL 135820, 8 (Vet. App. 2011).  There is no indication that there are missing records.  

This post-service evidence, in summary, affirmatively shows that the Veteran did not complain of respiratory symptoms for many years after service.  Such evidence tends to weigh against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Even if the Board concedes that the Veteran had continuity of symptoms of sleep apnea since service, the Veteran's claim still fails based upon the lack of medical nexus associating the continuity of symptoms to the current sleep apnea diagnosis.  

The provisions concerning continuity of symptomatology do not relieve the requirement that there be some medical evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be medical evidence that relates a current condition to that symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  As will be discussed in detail below, the most probative evidence of record establishes that the sleep apnea is due to obesity and is not related to any injury or event in service including respiratory symptoms in service.    

The preponderance of the evidence establishes that the sleep apnea and restrictive lung disease are due to obesity rather than weight.  

On this issue, the record contains some evidence tending to support his claim and some evidence tending to weigh against the claim.  Under such circumstances, the Board's duty is to assess the probative value of the medical evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993).  Where there is conflicting medical evidence, the Board may favor one medical opinion over another if it offers an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Although all opinions by a medical professional constitute medical conclusions that the Board cannot ignore or disregard, the Board is not obligated to accept any physician's opinion.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991); Hayes, 5 Vet.App. at 69.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.   See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304.  In other words, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  

In short, a medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The opinion is fully articulated with clear conclusions based on an accurate factual basis and supported by sound reasoning.  

Weighing against his claim, as indicated, VA outpatient treatment records from July and August 1996 note mild obesity.  He then underwent a pulmonary function test at VA in January 2004, and the findings were moderate restrictive impairment with no indication of airflow limitation with obesity that "may contribute to some of the restriction." 

In connection with his present claim, he underwent a VA examination in November 2005.  The VA examiner accurately reviewed the Veteran's pertinent medical history and performed a thorough clinical evaluation.  Based on the examination results, the VA examiner diagnosed restrictive lung disease related to obesity versus occupational lung disease.  The VA examiner opined that "since there are no known pulmonary effects of chronic sublethal exposures to hydraulic fluid it is at least likely as not that this impairment is etiologically related to his period of service."  The VA examiner also diagnosed sleep apnea causally related to obesity and not any event during service.  The VA examiner explained that the diagnosis was made in 1996, which followed the Veteran's service separation.  The VA examiner further explained that sleep apnea is a common condition and seen in high incidence in obese individuals, but there is insufficient evidence in the literature linking sleep apnea with chemical/toxic exposures.  Therefore, the VA examiner concluded, it is less likely as not related to service.  

The Board recognizes that the November 2005 VA examiner's opinion was previously determined to be inadequate, and, therefore, of limited probative value, because it is internally contradictory.  This contradiction only concerns the VA examiner's opinion regarding restrictive lung disease.  With regard to sleep apnea, by comparison, the November 2005 VA examiner's opinion is clear and unequivocal.  Thus, it highly probative on this issue.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The Veteran underwent a second VA examination in December 2008.  The VA examiner, as with the November 2005 VA examiner, accurately reviewed the pertinent medical history, taking into consideration the Veteran's own assertions.  The VA examiner also noted the Veteran's present assertions, including that he previously smoked 1/2 pack per day for approximately 10 years, but quit approximately 15 years prior.  The Veteran also reported exposure to hydraulic fluids and chemicals during service.  With regard to his family history, he explained that his grandmother had been misdiagnosed with asthma.  The VA examiner also performed a thorough clinical evaluation, including review of a April 1996 sleep study, September 2005 chest computed tomography (CT) scan, and a September 2008 chest X-ray.  Results of a contemporaneous pulmonary function test (PFT) were also reported.  Then, based on the examination results, the VA examiner diagnosed restrictive lung disease "most likely secondary to obesity."  The VA examiner explained that the Veteran had no evidence of interstitial lung disease.  The VA examiner also diagnosed obstructive sleep apnea related to obesity.  The VA examiner explained that obstructive sleep apnea is a common disorder in men, and the most common etiologic factor for the development of the disorder is obesity.  With regard to both disorders, the VA examiner opined that no relation to the Veteran's service was found and, for these reasons, they are "less like than not" etiologically related to his service.  

The record also contains a July 2009 treatment record signed by two private physicians.  They, as with the two prior VA examiners, accurately reviewed the Veteran's history.  Their assessment was that the Veteran had multiple medical problems, likely multifactorial etiology; with exposure to OTTO II fuel limited to dizziness and shortness of breath in acute exposure.  No known chronic exposure data, and PFTs not consistent with ongoing pneumonitis or fibrosis.  They concluded that "[p]revious chemical exposure [was] likely part of [a] multifactorial etiology of" the Veteran's difficulty in breathing.  

The same two physicians wrote a statement in August 2009.  They noted that they had reviewed the Veteran's "complete medical records," which, along with the Veteran's own assertions, established a diagnosis of reactive airway disease and obstructive sleep apnea.  They also described the results of two prior scientific studies concerning chemical exposure in the U.S. Navy.  They then concluded that the Veteran's documented "respiratory complaints" are chronic and intermittent, and are "likely multifactorial - to include sleep apnea and cigarette smoking - his exposure to Otto Fuel II, and specifically the propylene glycol dinitrate component, is a contributing factor to his current pulmonary complaints." 

The Board recognizes that the physicians' August 2009 statement tends, at first glance, to support the Veteran's claim.  The opinion, however, is unclear.  They opine that the Veteran's respiratory symptoms are " likely multifactorial," to include obstructive sleep apnea and smoking.  The physicians' August 2009 statement does not make clear whether it was their opinion that the Veteran's symptoms involved, rather than were produced by, such factors as sleep apnea.  In their prior, June 2009 treatment record they wrote that the symptoms had "likely multifactorial etiology."  Thus, an overall reading of the August 2009 opinion, when considered with the June 2009 treatment record, would indicate that they found obstructive sleep apnea, smoking, and chemical exposure during service, to be contributing factors.  Because they did not otherwise offer an opinion as to the likely etiology of the Veteran's sleep apnea and because they did not discuss restrictive lung disease, the August 2009 statement is not pertinent in this appeal.  To the extent they intended their characterization of the Veteran's "respiratory complaints" to include the restrictive lung disease and/or sleep apnea now on appeal, this lack of clarity limits the probative value of the opinion.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Also in support of his claim, the Veteran submitted numerous news articles, treatises, and reference materials.  The Board finds that this literature is pertinent to the Veteran's appeal to the limited extent that it indicates that hydraulic fluid may cause such symptoms as irritation to the throat and lungs, and that a significant number of people may have both asthma and obstructive sleep apnea, which may have "common pathophysiological factors."  This evidence does not, by comparison, establish a direct etiological relationship between the Veteran's claimed restrictive lung disease and obstructive sleep apnea and his in-service chemical exposure or service-connected asthma.  Otherwise, it is without probative weight because it does not address the specific circumstances of the Veteran's case.  In other words, this literature is too general and inconclusive, even when considered in combination with the other evidence of record, to establish a nexus between the claimed respiratory disorder on appeal and the Veteran's service or a service-connected disability.  

In light of this evidentiary record, the matter was referred for an expert medical opinion.  In March 2010, a statement was received from a VA Pulmonary Critical Care Specialist.  The VHA expert concluded that the Veteran had severe obstructive sleep apnea and morbid obesity causing restrictive lung disease, and these three disorders were "not related to his military service."  

After reviewing all the evidence of record, including the Veteran's own assertions, the Board finds that the March 2010 VHA expert opinion is the most probative evidence of record on this issue.  

First, the VHA expert's opinion is stated clearly and unequivocally.  Second, the VHA expert was fully and accurately informed of the pertinent factual premise of the Veteran's case.  In particular, the VHA expert wrote that she had reviewed the Veteran's service treatment records, plus all post-service medical evidence, including the favorable private medical opinions, the treatise evidence, and all lay statements, including the Veteran's arguments in support of his claim.  She conceded that the Veteran was exposed to hydrolic fluid during his 3 years of service.  She also noted the specific treatment records from the service treatment records showing the Veteran's complaints of respiratory symptoms, including in March and December 1979, February 1980, and September 1983, and the results of the separation examination.  Then, the VA expert accurately documented the Veteran's complaints of respiratory symptoms continuing intermittently after service.  She noted that the Veteran had progressive weight gain after service.  She then summarized the post-service treatment records, including the Veteran's obstructive sleep apnea diagnosis in April 1996.  

In a May 2010 statement, the Veteran wrote that the VHA expert misstated the facts.  He identified several specific items which he felt were "omissions" or inaccuracies.  The Board finds that the Veteran's May 2010 statement actually makes more clear the thoroughness of the VHA expert's review.  The Veteran noted the VHA expert's observation that he had smoked for 15 years and had stopped due to shortness of breath, but he declared that this was not support by the record.  Contrary to the Veteran's statement, the record is replete with his own prior assertions that he had smoked for many years until he quit in 1995.  In fact, the private physicians' statements from July 2008 and August 2009, which he submitted in support of his claim, refer to his history of smoking.  Thus, the Veteran's assertions that the VHA expert misstated his medical history are without merit.  Moreover, the probative value of the VHA expert's opinion is not reduced merely because she did not document the Veteran's entire medical history in detail.  See Nieves-Rodriguez, 22 Vet. App. at 303-304.  

In short, the VHA expert's review of the Veteran's history was thorough and accurate, which significantly enhances the probative weight of her conclusions.  

Moreover, the VHA expert thoroughly explained the basis for her opinion.  She explained that the PFT findings of record were always low, which is "very much in favor of restrictive lung disease due to obesity."  By comparison, she clarified, there was nothing in his clinical history of chest X-rays, chest CT scans, or PFTs, which would point toward other possible etiologies for his restrictive lung disease.  Also important, the VHA expert offered an opinion entirely favorable to his prior claim of service connection for reactive airways dysfunction syndrome and irritant induced asthma (for which service connection is now in effect).  This demonstrates that the VHA expert's opinion was objective and unbiased.  

The March 2010 VHA expert's opinion, in summary, is comprised of clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  Such a medical opinion, which is a factually accurate, fully articulated, and based on sound reasoning, carries significant weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  For these reasons, it is the most probative evidence of record addressing the question on appeal.  

The Board reiterates that the Veteran has submitted numerous lay statements in support of his claim.  In addition to the inconsistencies detailed above, the remaining evidence demonstrates that his statements are too unreliable to be found credible evidence.  For instance, at an October 2003 Board hearing he was asked when he first sought treatment after service for his breathing problems.  He testified that he could not recall.  He explained that he "might have [gone to VA] back in the '80s," but he was "not sure."  By comparison, as the Board notes above, the record elsewhere contain his unequivocal declarations that he sought treatment from 1985 to 1989.  

Also showing that he is an unreliable historian, he wrote in a March 2004 statement that he did not have a family history of asthma.  By comparison, several post-service medical records, including an August 1996 VA treatment note, show that he reported that his grandmother had asthma.  Then, during the December 2008, VA examination, he informed the VA examiner, with regard to his family history, that his grandmother had been misdiagnosed with asthma. 

In summary, the Veteran's lay statements are characterized by a lack of internal consistency and coherence, which weighs against the credibility of his assertions.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

The Veteran also submitted two buddy statements, dated in August 2006 and June 2008, from the same author.  The buddy wrote in both statements that he served with the Veteran and remembers that the Veteran did not complain of any respiratory symptoms when he came onboard ship, but started to complain after "a period of time."  The Board notes that there is already probative evidence of record which establishes that the Veteran had respiratory symptoms in service.  As noted above, the service treatment records show treatment for respiratory symptoms.  Accordingly, the Board finds that the August 2006 and June 2008 buddy statements support the Veteran's assertion that he had respiratory symptoms in service.  However, these statements offer no probative evidence as to whether the current sleep apnea and restrictive lung disease are related to service including the symptoms in service.  Although a layperson is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The Veteran in June 2009 also submitted statements from his aunt, sister, a childhood friend, and his high school registrar.  These statements indicate that the Veteran did not have respiratory symptoms prior to his service entrance.  This issue, however, is not in dispute.  Accordingly, these lay statements are not relevant to the present appeal.  

The Veteran also submitted separate December 2008 statements from his daughter and wife.  The Veteran's daughter wrote that the Veteran had had respiratory issues "As far as I can remember."  The record indicates that the Veteran's daughter was born in 1982, which was prior to his 1983 service separation.  The Board finds implausible, however, that she would remember at such a young the Veteran's symptoms.  Thus her statement is only probative to the limited extent it indicates the Veteran had respiratory symptoms for many years.  This is not an issue in dispute.  Similarly, the Veteran's wife wrote that she had observed his health deteriorate over the past 12 years.  The Board points out that 12 years prior to December 2008 would have been in 1996, which is approximately 13 years after the Veteran's service separation.  Thus, her statement does not support his assertions that he has had symptoms since service separation.  

The Board also points out that the central issue in this case is whether the Veteran has obstructive sleep apnea and/or restrictive lung disease due to chemical exposure during service rather than due to obesity.  This is a complex medical issue concerning an internal physical process, which is not observable by a lay person.  Thus, the lay evidence of record is not competent to address this issue.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77; see also Robinson v. Shinseki, 312 Fed. Appx. 336, 339 (Fed. Cir. 2009) (nonprecedential).  

As final matter, the Board takes notice of the Veteran's more recent statements, including in November 2010, indicating that sleep apnea may worsen asthma and obesity.  He also submitted a May 2005 article indicating that a study was conducted, and the early findings might lead doctors to "consider sleep apnea as a possible aggravating condition" in asthmatic patients.  The Board notes that service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury, and for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet App. 439 (1995).  Here, the Veteran's secondary service connection claim is without merit.  His own statements and the May 2005 article indicate that sleep apnea may aggravate asthma.  Service connection is not warranted where a service-connected disability is aggravated by a nonservice-connected disability.  See Johnston v. Brown, 10 Vet. App. 80, 86 (1997).  

In summary, Board finds, for the reasons given, that the weight of the credible and most probative evidence of record is against the claim of service connection for a respiratory disorder other than reactive airways dysfunction syndrome and irritant induced asthma, to include sleep apnea and restrictive lung disease.  In reaching this conclusion the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Service connection for a respiratory disorder other than reactive airways dysfunction syndrome and irritant induced asthma, to include sleep apnea and restrictive lung disease, is denied.  




____________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


